

114 HR 5750 IH: Common Sense Postal Delivery Restoration Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5750IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo direct the United States Postal Service to limit the use of centralized mail delivery for
			 certain residential housing units, to prevent the taking of private
			 property from homeowners, and for other purposes.
	
 1.Short titleThis Act may be cited as the Common Sense Postal Delivery Restoration Act of 2016. 2.Limitation on centralized delivery (a)In generalIn the case of a residential housing unit described in subsection (b), the United States Postal Service—
 (1)may not require centralized delivery, including the use of cluster boxes, for the unit; and (2)shall establish curbside delivery for such unit.
 (b)Residential housing unitA residential housing unit under this section is a unit of residential housing covered by section 631.3 of the Postal Operations Manual (as in effect on April 5, 2012) that—
 (1)before April 5, 2012, held all required permits and approvals for construction issued by the applicable local government;
 (2)would have been eligible for curbside delivery had the unit been constructed before April 5, 2012; and
 (3)was not approved to receive such delivery as of April 5, 2012. 3.DefinitionsIn this Act:
 (1)Centralized deliveryThe term centralized delivery means a primary mode of mail delivery whereby mail receptacles of a number of delivery points are grouped or clustered at a single location.
 (2)Curbside deliveryThe term curbside delivery means a primary mode of mail delivery whereby a mail receptacle is situated at the edge of a sidewalk abutting a road or curb, at a road, or at a curb, and can be served by a letter carrier from a motorized vehicle.
			